COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


 Cause Number:              01-17-00014-CV
 Trial Court Cause
 Number:                    2016-45823A
 Style:                     Dr. Michael Tyurin
                            v Hirsch & Westheimer, P.C., Michael Conner and Jessica Levy
 Date motion filed*:        April 27, 2017
 Type of motion:             Motion to Supplement Record with Videotapes
 Party filing motion:       Appellant
 Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: May 18, 2017